141 F.3d 1176
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Norman L. JONES, Plaintiff-Appellant,v.UNUM LIFE INSURANCE COMPANY OF AMERICA;  ADAPTEC, Inc.,Defendants-Appellees.
No. 96-17163.D.C. No. CV-95-20255-RMW(EAI).
United States Court of Appeals, Ninth Circuit.
Submitted Mar. 10, 1998**.Decided Mar. 17, 1998.

Appeal from the United States District Court for the Northern District of California Ronald M. Whyte, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Norman Jones appeals pro se a district court order upholding UNUM Life Insurance Company of America's ("UNUM") denial of Jones' application for long-term disability benefits under his former employer's ERISA plan.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review UNUM's decision de novo, cf.  Snow v. Standard Ins. Co., 87 F.3d 327, 330 (9th Cir.1996), and we affirm for the reasons stated in the district court's order entered on October 25, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3